Citation Nr: 0721867	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1964 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2003 of the Department 
of Veterans Affairs (VA) Regional Office in Seattle, 
Washington (RO).  

The Board has jurisdiction responsibility to consider whether 
it is proper for a claim to be reopened, and what the RO 
determined in this regard is irrelevant.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

After reopening the claim, the claim is REMANDED for further 
evidentiary development to the RO via the Appeals Management 
Center, in Washington, DC. 


FINDINGS OF FACT

1. In a rating decision in September 2001, the RO denied the 
claim of service connection for post-traumatic stress 
disorder (PTSD); after the veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the denial of the claim and the decision became final.

2.  The additional evidence presented since the rating 
decision in September 2001 includes a diagnosis of PTSD, 
which relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.




CONCLUSIONS OF LAW

1. The rating decision in September 2001 by the RO, denying 
service connection for PTSD, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision in September 2001 by the RO, denying the claim of 
service connection for PTSD, is new and material, and the 
claim of service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for PTSD, the only matter 
resolved in this decision, further discussion here of 
compliance with the VCAA with regard to the claim to reopen 
is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Rating Decision in September 2001 and Evidence Previously 
Considered 

In a rating decision in September 2001, the RO denied the 
claim of service connection for PTSD on the grounds that 
there was no evidence of PTSD.  After the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights, he did not appeal the denial of the 
claim, and the rating decision became final based on the 
evidence of record at that time.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104. 

The evidence considered at the time of the rating decision in 
September 2001 consisted of the service medical records and 
VA medical records, covering the period from October 1996 to 
September 1999. 

The service medical records and the VA records contained no 
complaint, finding, or history of PTSD.  

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

Application to Reopen 

As the veteran's current application to reopen the claim was 
received in April 2003, the regulatory definition currently 
in effect applies.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Additional Evidence 

The additional evidence presented since the rating decision 
in September 2001 consists of service personnel records, a 
history of the 85th Ordnance Company, stressor statements, 
Social Security Administration records, VA records, a PTSD 
questionnaire, and reports of VA examinations.

The service personnel records show that the veteran served in 
Vietnam in the 85th Ordnance Company, which assisted in the 
construction of the 93rd Evacuation Hospital.  The records do 
not show that the veteran had combat experience.  

On VA examinations in August and November 2006, the diagnosis 
was PTSD based on the veteran's experiences in Vietnam.  The 
identified in-stressors included exposure to rocket and 
mortar attacks and the transportation of the dead and wounded 
from helicopters to the 93rd Evacuation Hospital. 

As the claim was previously denied because there was no 
evidence of a diagnosis of PTSD and as the additional 
evidence documents a diagnosis of PTSD based on the veteran's 
experiences in Vietnam, which are presumed credible for the 
sole purpose of determining whether the claim should be 
reopened, the evidence is new and material because when 
considered by itself relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence of a 
diagnosis of PTSD, the absence of which was the basis for the 
prior denial of the claim in September 2001 by the RO, 
raising a reasonable possibility of substantiating the claim.  
For these reasons the claim is reopened. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened.  To this extent only, the appeal is granted.



REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development is 
necessary before deciding the claim on the merits.  
Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action. 

1. Ask the U.S. Army and Joint Services 
Research Center (JSRRC) for the unit 
history and lessons learned for the 93rd 
Evacuation Hospital at the Long Binh Sub 
Area from November 1965 to March 1966 to 
included whether personnel from the 85th 
Ordnance Company were assigned to 
transport the wounded from helicopters to 
the hospital.  Also ask JSRRC whether the 
85th Ordnance Company at the Long Binh 
Sub Area from September 1965 to March 
1966 was subjected to mortar and rocket 
attacks. 

2. After the response from JSRRC, 
determine whether there is credible 
supporting evidence that the claim 
in-service stressor or stressors occurred 
and, if there is credible supporting 
evidence that the in-service stressor or 
stressors occurred, determine whether or 
not the evidence of record is sufficient 
to decide the claim without a medical 
examination or medical opinion. 

3. After the above is completed, 
adjudicate the claim on the merits, 
considering all the evidence of record.  
If the determination remains adverse to 
the veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


